Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-4 and 13-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on April 15, 2022.
Applicant's election with traverse of claims 5-12 in the reply filed on April 15, 2022 is acknowledged.  The traversal is on the ground(s) that in the international phase, the Written Opinion for this application did not find lack of unity of invention among original claims 1-16, thus indicating that the subject matter of the claims of Groups I-Il contain a common special technical feature and the subject matter of claims 1-16 is sufficiently related that a thorough search for the subject matter of any one group would necessarily encompass a search for the subject matter of the remaining groups. This is not found persuasive because as stated in the previous office action, the invention of Group I does not require the recited manufacturing steps of removing an annular inner layer from the first end portion and removing the annular outer layer from a second end portion of the composite tube, and further hot working the piece, as required by the invention of Group II. Therefore, a search of the aforementioned method steps required by Group II are not required in performing a search for the invention of Group I and more than likely the prior art applicable to one invention would not likely be applicable to the other invention.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boccalari et al. (US 3604102), in view of Klein et al. (US 3140108).
Regarding Claim 5, Boccalari discloses a method for manufacturing a connection tube (not labeled, see figure 12) for connecting two tubes of different alloys 1, 2 (Col. 2, Lines 42-47 and Col. 3, Lines 40-43), comprising the steps of: forming a composite tube 6 having an annular outer layer 2 of a first alloy and an annular inner layer 1 of a second alloy (Col. 3, Lines 40-43); working a first end portion of the composite tube such that a diameter of the composite tube 6 gradually decreases from a middle portion of the composite tube toward the first end portion (Col. 3, Line 70-Col. 4, Line 34, Figs. 3-5); removing the annular inner layer 1 from the first end portion; and removing the annular outer layer 2 from a second end portion of the composite tube 6, thus forming a connection tube having a first end portion of said first alloy 15 and a second end portion of said second alloy 16 (Col. 4, Lines 52-65, Figs. 8 and 9), the step of forming a composite tube comprises the steps of: providing an annular base component of the second alloy, the annular base component has a central through-hole extending along a longitudinal axis of the annular base component, and forming a tubular work piece by mounting the annular outer component around the annular base component and hot working the work piece, so that on one hand a metallic bond is formed between the sections of the annular outer component and the annular base component, and so that on the other hand the work piece is elongated and an outer diameter of the tubular work piece is reduced, thus forming a composite tube (Col. 4, Lines 35-48).
Boccalari does not explicitly disclose the annular base component has an externally threaded section providing an annular outer component of the first alloy, the annular outer component has an internally threaded section configured to engage with the externally threaded section of the annular base component, forming a tubular work piece by mounting the annular outer component around the annular base component such that the internally threaded section of the outer component is in engagement with the externally threaded section of the annular base component, forming a mechanical interlock between the threaded sections, and hot working the work piece, so that on one hand a metallic bond is formed between the threaded sections of the annular outer component and the annular base component while the mechanical interlock is maintained, and so that on the other hand the work piece is elongated and an outer diameter of the tubular work piece is reduced, thus forming a composite tube.
Klein discloses a method for manufacturing a connection tube (not labeled, see figure 12) for connecting two tubes of different alloys 62, 63 (Col. 8, Lines 53-61), comprising the steps of: forming a composite tube having an annular outer layer of a first alloy 61 and an annular inner layer of a second alloy 61; the step of forming a composite tube comprises the steps of: providing an annular base component of the second alloy, the annular base component has a central through-hole extending along a longitudinal axis of the annular base component (Col. 4, Lines 12-25 and Col. 8, Lines 53-61, Figs. 1, 3 and 6), the annular base component has an externally threaded section providing an annular outer component of the first alloy, the annular outer component has an internally threaded section configured to engage with the externally threaded section of the annular base component, forming a tubular work piece by mounting the annular outer component around the annular base component such that the internally threaded section of the outer component is in engagement with the externally threaded section of the annular base component, forming a mechanical interlock between the threaded sections (Col. 12, Lines 5-7 and 14-25), and hot working the work piece, so that on one hand a metallic bond is formed between the threaded sections of the annular outer component and the annular base component while the mechanical interlock is maintained, and so that on the other hand the work piece is elongated and an outer diameter of the tubular work piece is reduced, thus forming a composite tube (Col. 3, Lines 11-45). It would have been obvious to one of ordinary skill in the art to modify the method of Boccalari by providing an annular base component having an externally threaded section and providing an annular outer component having an internally threaded section configured to engage with the externally threaded section of the annular base component, mounting the annular outer component around the annular base component such that the internally threaded section of the outer component is in engagement with the externally threaded section of the annular base component, as disclosed by Klein thus forming a mechanical interlock between the threaded sections, and hot working the work piece, so that on one hand a metallic bond is formed between the threaded sections of the annular outer component and the annular base component while the mechanical interlock is maintained, for the benefit of effectively bonding the various sections of the composite tube to properly form the connection tube.
Regarding Claim 6, the combination as applied to claim 5 remains as previously applied. Boccalari discloses the composite tube has a dimension defined by an outer diameter, an inner diameter and an interfacial diameter, and the step of working the first end portion of the composite the is carried out such that the interfacial diameter of the first end portion corresponds to the inner diameter of the middle portion (Col. 4, Lines 16-65, Figs. 3-5).
Regarding Claim 7, the combination as applied to claim 5 remains as previously applied. Boccalari discloses at least one of the step of removing the annular inner layer and the step of removing the annular outer layer comprises machining (Col. 4, Lines 52-65, Figs. 8 and 9). Boccalari does not explicitly disclose the machining is cutting machining and/or abrasive machining. 
Klein discloses removing material from a composite tube to form a connection tube for connecting two tubes of different alloys; and at least one of the step of removing the material comprises cutting machining and/or abrasive machining (Col. 5, Lines 48-54). It would have been obvious to one of ordinary skill in the art to modify the method of Boccalari by removing the annular inner layer and removing the annular outer layer using cutting machining and/or abrasive machining, as disclosed by Klein, for the benefit of properly forming the connection tube.
Regarding Claims 8 and 9, the combination as applied to claim 5 remains as previously applied. The combination does not explicitly disclose the externally threaded section extends along an entire axial length of the annular base component; or the internally threaded section extends along an entire axial length of the annular outer component. Klein discloses forming an externally threaded section along a length of the annular base component and an internally threaded section along a length of the annular outer component for the benefit of enhancing keying of the junction between the sections against axial tension (Col. 12, Lines 14-18). It would have been obvious to one of ordinary skill in the art to modify the method of the combination by providing an externally threaded section that extends along an entire axial length of the annular base component and providing an internally threaded section that extends along an entire axial length of the annular outer component, for the benefit of enhancing keying of the junction between the sections against axial tension.
Regarding Claim 10, the combination as applied to claim 5 remains as previously applied. Boccalari discloses the step of hot working comprises hot extrusion (Col. 4, Lines 25-47, Figs. 3 and 5).
Regarding Claim 11, the combination as applied to claim 5 remains as previously applied. Boccalari discloses the first alloy 1 is selected from a stainless-steel alloy, a nickel-based alloy, an iron chromium aluminum alloy, a carbon steel alloy, a zirconium alloy, an aluminum alloy, a copper alloy, or a titanium alloy (Col. 2, Lines 42-47 and Col. 3, Lines 40-43).
Regarding Claim 12, the combination as applied to claim 5 remains as previously applied. Boccalari discloses the second alloy has a different composition than the first alloy and is selected from a stainless-steel alloy, a nickel-based alloy, an iron chromium aluminum alloy, a carbon steel alloy, a zirconium alloy, an aluminum alloy, a copper alloy, or a titanium alloy (Col. 2, Lines 42-47 and Col. 3, Lines 40-43). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAYAN SALONE whose telephone number is (571)270-7739. The examiner can normally be reached M-F 9-60 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAYAN SALONE/Primary Examiner, Art Unit 3726